Citation Nr: 1040049	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  06-29 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's lymphoma 
claimed as the result of herbicide exposure.  

2.  Entitlement to service connection for Type II diabetes 
mellitus claimed as the result of herbicide exposure.  

3.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  

4.  Entitlement to service connection for chronic tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had certified active service from August 1963 to 
August 1965.  He had additional duty with the Army Reserve.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) which denied service 
connection for non-Hodgkin's lymphoma claimed as the result of 
herbicide exposure, Type II diabetes mellitus claimed as the 
result of herbicide exposure, bilateral hearing loss disability, 
and bilateral tinnitus.  In July 2010, the Veteran was afforded a 
hearing before the undersigned Veterans Law Judge sitting at the 
RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran asserts that service connection is warranted for both 
non-Hodgkin's lymphoma and Type II diabetes mellitus secondary to 
his exposure to herbicides, pesticides, solvents, and fuels while 
stationed in Korea.  He contends further that service connection 
is also merited for both chronic bilateral hearing loss 
disability and chronic tinnitus secondary to his inservice noise 
exposure.  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

Initially, the Board observes that the Veteran's claims file was 
lost or otherwise misplaced through no fault of the Veteran.  It 
has been reconstructed.  In reviewing the Veteran's service 
personnel records, the Board notes that the Veteran had 
additional periods of active duty with the Army Reserve between 
June 1958 and February 1962 and from August 1965 to August 1968.  
The Veteran's complete periods of active duty, active duty for 
training, and inactive duty with the Army Reserve have not been 
verified.  

In a March 2005 written statement, the Veteran advanced that he 
was exposed to herbicides, rodenticides, insecticides, other 
pesticides, fumigants, and military-issued solvents and other 
chemicals while stationed in Korea.  In an April 2008 written 
statement, the Veteran clarified that he was exposed to 
herbicides between March 1964 and August 1964 while stationed in 
Korea.  The Veteran's service personnel documentation of record 
indicates that he served in the Republic of Korea from January 
10, 1964, to January 17, 1965.  Appropriate action has not been 
undertaken to verify the Veteran's claimed inservice herbicide, 
rodenticide, insecticide, pesticide, fumigant, solvent, and 
chemical exposure.  

An April 2010 VA treatment record states that the Veteran "gets 
all of his medical care through his [local medical doctors]."  
An August 2010 written statement from S. E. Y., M.D., relates 
that the Veteran was being treated for lymphoma.  An August 2010 
written statement from J. J., M.D., conveys that the Veteran was 
receiving ongoing diabetic treatment.  Private clinical 
documentation dated after 2006 is not of record.  

The VA should obtain all relevant military, VA, other 
governmental, and private records and other documentation which 
could potentially be helpful in resolving the Veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

At the May 2010 hearing before the undersigned Veterans Law 
Judge, the Veteran testified that: he served as a tank crewman; 
sustained significant associated inservice acoustic trauma; and 
had chronic tinnitus.  A May 2010 VA treatment record states that 
the Veteran was diagnosed with bilateral sensorineural hearing 
loss disability.  

The Veteran has not been afforded a VA examination for 
compensation purposes which addresses the nature and etiology of 
his non-Hodgkin's lymphoma, Type II diabetes mellitus, 
sensorineural hearing loss disability, and tinnitus.  The VA's 
duty to assist includes, in appropriate cases, the duty to 
conduct a thorough and contemporaneous medical examination which 
is accurate and fully descriptive.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record 
Center, the appropriate service entity, 
and/or Defense Finance and Accounting 
Service (DFAS) and request that (1) it 
verify the Veteran's complete periods of 
active duty, active duty for training, and 
inactive duty for training with the Army 
Reserve between June 1958 and June 1962 and 
between August 1965 and August 1968.  Also 
request that all available service 
treatment records associated with such duty 
be forwarded for incorporation into the 
record.  

2.  Submit the Veteran's written statements 
as to his alleged inservice herbicide, 
rodenticide, insecticide, pesticide, 
fumigant, solvent, and chemical exposure 
while stationed in the Republic of Korea 
between January 10, 1964, and January 17, 
1965, to the United States Army and Joint 
Services Records Research Center (JSRRC) 
for verification of the claimed chemical 
exposure.  

3.  Contact the Veteran and request that he 
provide information as to all post-service 
treatment of his non-Hodgkin's lymphoma, 
Type II diabetes mellitus, chronic 
bilateral hearing loss disability, and 
tinnitus including the names and addresses 
of all health care providers.  Upon receipt 
of the requested information and the 
appropriate releases, contact S. Young, 
M.D., J. Juliano, M.D., and all other 
identified health care providers and 
request that they forward copies of all 
available clinical documentation pertaining 
to treatment of the Veteran, not already of 
record, for incorporation into the claims 
files.  

4.  Request that copies of all VA clinical 
documentation pertaining to the Veteran's 
treatment after May 2010, not already of 
record, be forwarded for incorporation into 
the claims files.  

5.  After completion of the action 
requested in Paragraphs 1, 2, 3, and 4, 
then schedule the Veteran for a VA 
examination to address the current nature 
and etiology of his non-Hodgkin's lymphoma.  
All indicated tests and studies should be 
accomplished and the findings then reported 
in detail. 

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's non-Hodgkin's 
lymphoma had its onset during active 
service/active duty/active duty for 
training; is etiologically related to his 
inservice chemical exposure and/or duty in 
the Republic of Korea; or otherwise 
originated during active service/active 
duty/active duty for training.  The 
examiner must provide a complete rationale 
for any opinion advanced.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

6.  After completion of the action 
requested in Paragraphs 1, 2, 3, and 4, 
then schedule the Veteran for a VA 
examination to address the current nature 
and etiology of his Type II diabetes 
mellitus.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail. 

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's Type II 
diabetes mellitus had its onset during 
active service/active duty/active duty for 
training; is etiologically related to his 
inservice chemical exposure and/or duty in 
the Republic of Korea; or otherwise 
originated during active service/active 
duty/active duty for training.  The 
examiner must provide a complete rationale 
for any opinion advanced.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

7.  After completion of the action 
requested in Paragraphs 1, 2, 3, and 4, 
then schedule the Veteran for a VA 
examination to address the current nature 
and etiology of his chronic bilateral 
hearing loss disability and tinnitus.  All 
indicated tests and studies should be 
accomplished and the findings then reported 
in detail.  If chronic tinnitus is not 
diagnosed, the examiner should expressly 
state that fact.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's chronic 
bilateral hearing loss disability and any 
identified tinnitus had its onset during 
active service/active duty/active duty for 
training or is etiologically related to his 
inservice noise exposure.  The examiner 
must provide a complete rationale for any 
opinion advanced.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

8.  Then readjudicate the Veteran's 
entitlement to service connection for 
non-Hodgkin's lymphoma claimed as the 
result of herbicide exposure, Type II 
diabetes mellitus claimed as the result of 
herbicide exposure, chronic bilateral 
hearing loss disability, and chronic 
tinnitus.   If the benefits sought on 
appeal remain denied, the Veteran and his 
accredited representative should be issued 
a supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claims, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the last 
SSOC.  The Veteran should be given the 
opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

